Citation Nr: 0910570	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to October 25, 2005.

2. Entitlement to a rating in excess of 40 percent for 
diabetes mellitus from October 25, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD
Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  He served in Vietnam from November 1969 to October 
1970, and his awards include the Combat Infantryman Badge and 
the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In an 
August 2004 rating decision, the RO denied an increased 
rating for the Veteran's service-connected diabetes then 
rated as 20 percent disabling.  The Veteran disagreed and 
perfected his appeal.  In a subsequent January 2006 rating 
decision, the RO granted an increased (40 percent) rating for 
diabetes mellitus effective October 25, 2005, and continued 
the 20 percent rating prior to October 25, 2005.  The Veteran 
continued his appeal (now characterized as the two separate 
issues above) and testified at a hearing held at the RO in 
April 2007.  In August 2007 and May 2008, the appeal was 
remanded to the RO for further development.   


FINDINGS OF FACT

1.  Prior to October 25, 2005, it is not shown that the 
Veteran's diabetes required regulation of strenuous 
occupational and physical activities.

2.  From October 25, 2005, it is not shown that the Veteran's 
diabetes resulted in any episodes of ketoacidosis, or that it 
resulted in hypoglycemic reactions requiring one or two 
hospitalizations per year or twice monthly visits to a 
diabetic care provider.


CONCLUSIONS OF LAW

1.  Prior to October 25, 2005, the criteria for a rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

2.  From October 25, 2005, the criteria for a rating in 
excess of 40 percent for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2005 
letter from the RO generally explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the Veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  A subsequent March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  

In addition, a May 2008 letter gave notice of how VA 
determines disability ratings and indicated that in 
determining a rating, VA considers evidence regarding the 
nature and symptoms of the condition, severity and duration 
of the symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of the specific rating criteria contained 
in 38 C.F.R. § 4.71a, Codes 5235-5243, the Codes applicable 
to rating the Veteran's low back disability.   The Board 
finds that the specific explanations provided pertaining to 
the procedure for assigning the rating, the applicable rating 
criteria and the necessary evidence was in substantial 
compliance with the recent Court of Appeals for Veteran's 
Claims (Court) ruling in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  
  
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Additionally, the Veteran was provided 
with VA examinations.  The Veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Private treatment records from Dr. Michael Macadams show 
treatment for diabetes from 1998 to 2002.  The records 
indicate that the Veteran was taking insulin as of March 2001 
and that he was exercising regularly.

VA medical records from 2001 to 2008 show ongoing treatment 
for diabetes.  The Veteran did experience low blood sugar 
(i.e. hypoglycemic) readings in the process of regulating his 
chronic hyperglycemia.  His visits to his diabetic provider 
did tend to increase over the years with more recent records 
tending to show him seeing the provider around once a month.  
Additionally, the records show that the Veteran was involved 
with a diabetic research study and that he participated in 
some diabetic education classes.    

In a January 2002 decision the RO granted service connection 
for diabetes and assigned a 20 percent rating effective June 
25, 2001. In a subsequent April 2002 decision the RO granted 
an earlier effective date for service connection of February 
28, 2001.  

On September 2001 VA examination the pertinent diagnosis was 
adult onset diabetes.  It was noted that the Veteran had a 
negative history for ketoacidosis and hypoglycemic reactions.  
He had not been prescribed any restriction in his physical 
activities and his physical tolerance was normal for his age.  
He tried to exercise but was not on a regular schedule.  The 
frequency of his visits to his diabetic care provider ranged 
from once every two months to once every four months 
depending on his needs.     

In a September 2002 statement the Veteran indicated that 
complications from his diabetes were causing interference 
with his work and were causing him to miss more workdays per 
week.  This interference was due to high blood sugar, which 
had surfaced for no apparent reason.  He had to regulate his 
exercise, work and sexual activities.     

On November 2002 VA examination the diagnosis was diabetes 
mellitus, type 2.  The Veteran had been experiencing stabbing 
pains in both legs, which his primary care physician believed 
were caused by diabetic neuropathy.  His main complaint, 
however, was his progressive loss of erectile function.  He 
had also noticed that his blood pressure was high and that 
his pre-breakfast blood sugars were often high, in the region 
of 200.  The Veteran reported that he was frequently 
hypoglycemic but managed to control this without medical 
intervention.  He was seeing his diabetic care provider every 
four months.  He had also noticed a lack of strength.  The 
examiner commented that he Veteran's diabetes had shown an 
increase in severity over the past 12 months since his 
previous examination in that his glucose showed poorer 
control and that he was having the beginning signs of 
neuropathy and retinopathy.  

On August 2003 VA examination the pertinent diagnosis was 
diabetes type II.  The Veteran denied any hypoglycemic 
reactions or ketoacidosis.  He was on a restricted diet and 
had not required any hospitalization.  He denied any 
restriction of activities secondary to his diabetes.  

In a February 2004 statement the Veteran indicated that he 
continued to experience shaky spells and that he had been 
forced to regulate his activities since he was afflicted with 
constant pain in his legs.  He had had to shorten his work 
week to just 2 days per week due to the constant pain.  Also, 
he continued to suffer with hyperglycemia and hypoglycemia, 
both of which altered his physical and emotional behavior.  

On June 2004 VA examination the pertinent diagnosis was 
diabetes mellitus type 2 with associated coronary artery 
disease, erectile dysfunction, diabetic retinopathy, 
hyperlipidemia and hypertension.  It was noted that the 
Veteran's medications included insulin, Glucophage and 
Glyburide.  He reported that his difficulty controlling his 
diabetes was very frustrating and that he experienced both 
hypoglycemia and hyperglycemia.  He also reported that he 
would take glucose when he got hypoglycemia at night.  He was 
on a low fat, low carbohydrate diet, had easy fatigability 
and sometimes had blurred vision with high sugar.  He also 
experienced some disorientation when he had low sugar.  He 
had reduced his dental practice from a full week to only two 
days a week and worked until approximately 2 or 3 in the 
afternoon. 

He had nonproliferative diabetic retinopathy and had not had 
any laser treatment.  He occasionally saw spots before his 
eyes.  He had had coronary artery disease since at least 1994 
and hyperlipidemia since 1994.  He continued to have 
intermittent chest pain, which would resolve on its own.  He 
denied any cramps in his legs associated with exercise and 
stated that he had sharp pains in his legs with or without 
exercise.  He denied any numbness and tingling of his hands 
and feet but did have sharp pain in his calf muscles, which 
was unassociated with exercise.  

Physical examination showed that the Veteran weighed 192 
pounds.  He had lost weight on a diabetic diet.  Cardiac, 
neurological and eye examinations were essentially normal.  
The Veteran denied any bladder or bowel dysfunction but did 
have erectile dysfunction, which had progressively worsened.  
He was taking Viagra but it had gotten to the point where it 
was only 20 percent effective.  Laboratory testing showed 
that the Veteran's blood glucose was 139 and hemoglobin was 
6.6.  Blood urea nitrogen, creatine and electrolytes were 
normal except for sodium, which was 134.  The examiner 
commented that the Veteran did have diabetes mellitus and 
that although he was diagnosed as having hypertension prior 
to the diagnosis of diabetes, the hypertension was likely to 
worsen as a result of the diabetes.  

A separate June 2004 VA eye examination produced diagnoses of 
history of mild non-proliferative diabetic retinopathy in the 
right eye, no history of diabetic retinopathy in the left 
eye, vitreal strands, right eye greater than left, more 
likely than not responsible for spots in vision, and 
refractive error.  The examiner noted that no retinopathy was 
noted on examination and the Veteran had corrected visual 
acuity of 20/20 in each eye.  The examiner also noted that 
the Veteran's vitreal strands were not secondary to his 
diabetes.  

In a February 2005 statement the Veteran's wife indicated 
that although the Veteran was still working 2 days a week at 
his dental office, the wife was doing the majority of the 
work at the office.  They no longer accepted new patients and 
would only treat patients of record.  The Veteran would only 
give patients a check-up.  If there was any actual treatment 
to do, the wife would do it and if a patient needed more than 
routine treatment, such as an extraction, the Veteran had to 
refer the patient to another provider.  

On his February 2005 Form 9 the Veteran indicated that he was 
unable to stand for long periods of time due to leg cramps 
from his diabetes.  He was also unable to exercise and did 
experience hypoglycemic episodes.  

On October 2005 VA examination, the examiner noted that 
Veteran had diabetes along with visual impairment, 
cardiovascular disease and neurological disease.  The visual 
impairment was deemed to be presbyopia and not a complication 
of diabetes but it was possible that the condition was 
worsened or increased by the diabetes.  The Veteran had 
hypertension but this was also deemed not to be a 
complication of the diabetes as its date of onset was prior 
to that of the diabetes.  The examiner also found that the 
hypertension was not worsened or increased by the diabetes.   

The examiner did note several diabetes-related problems 
including bilateral lower extremity pain, increased blurred 
vision and uncontrolled glucose levels.  Regarding the lower 
extremities, the Veteran experienced intermittent tingling on 
the left medial calf.  The toes and feet were cold and would 
occasionally swell.  Regarding his vision, the Veteran had 
experienced a gradual decrease in visual acuity and blurred 
vision.  For the uncontrolled blood glucose levels, the 
Veteran was receiving both insulin and oral medication.  He 
did report that he had had prior episodes of hypoglycemic 
reactions and it was noted that he was restricted in 
strenuous activities and that he was following a diabetic 
diet.  In particular the Veteran had stopped walking 30 
minutes, 3 times per week.  

The Veteran's edema and coldness were deemed to be symptoms 
of diabetic related peripheral vascular disease in the lower 
extremities.  He was also noted to have cardiac symptoms and 
progressive loss of vision due to the diabetes.  Additionally 
he had transient ischemic attacks, which were deemed to be a 
neurovascular diabetic symptom.  Further, he had erectile 
dysfunction related to the diabetes for which Viagra was only 
effective 25 percent of the time.  The Veteran's medical 
problems were deemed to have a significant impact on his 
occupational activities through decreased concentration, 
decreased mobility, decreased manual dexterity, and visual 
difficulty, lack of stamina, weakness, fatigue and pain.  

In a January 2006 rating decision the RO granted an increased 
(40 percent) rating for the Veteran's diabetes effective 
October 25, 2005, due to the VA examination showing that the 
Veteran needed to regulate his activities in addition to his 
required insulin and restricted diet.  

In a February 2006 statement the Veteran indicated that he 
had seen diabetic providers frequently (i.e. at least two 
times per month) for the past 2 months, had two more 
appointments scheduled for the following week and would 
probably continue on a similar schedule after that.  

An August 2006 VA eye examination produced a diagnosis of 
mild proliferative diabetic retinopathy in both eyes.  The 
only symptom noted was blurring and the Veteran's best 
corrected vision was 20/20 in each eye.  The retinopathy was 
not deemed to affect the Veteran's daily activities and the 
date of onset was noted to be  September 2003.

At his April 2007 Board hearing the Veteran testified that he 
was taking both long and short acting insulin daily for his 
diabetes.  The Veteran also indicated that he rarely 
experienced hypoglycemia and had never had an episode of 
ketoacidosis.  His problem was hyperglycemia, which made him 
feel woozy.  His diabetes had caused him to limit his 
activities.  He rarely ever drove because he was afraid if he 
took too much short acting insulin he would get hypoglycemia 
and that this would be worse than the problems he had with 
hyperglycemia.   

A 2007 VA printout appears to show that the Veteran had about 
1 visit per month to a diabetic care provider between January 
2006 and November 2007.  

In a February 2008 statement the Veteran indicated that he 
was seeing a diabetic educator one time per month.  Also, 
through 2006-2007 he was in a diabetic study dealing with 
hypoglycemia and received diabetic education one time per 
month, resulting in a total receipt of diabetic education of 
at least two times per month.  The Veteran also noted that he 
was enrolled in a VA diabetes group patient education 
program.  The program consisted of one session per week for 4 
weeks with the sessions lasting 3 hours and 15 minutes.  

In a June 2008 statement the Veteran indicated that he had 
attended classes in the past month for counting 
carbohydrates.  He also planned to take a class on 
carbohydrate to insulin ratios, modifiers and detailed record 
keeping in addition to keeping appointments with his diabetic 
care provider.  He was still suffering from frequent 
hypoglycemic attacks, which he was still able to manage 
mostly with his wife's help.  

The Veteran's Social Security Administration (SSA) records 
predominantly pertain to his PTSD.  The Veteran did report in 
April 2007 that he was receiving 4 injections of insulin per 
day and that he was unable to do his work due to long periods 
of light headedness and depression and constant pain in his 
legs and hands.  Also in April 2007 the Veteran's wife 
reported that some days his sugar was above 300 and caused 
problems with his eyes.  In addition, with lack of sleep the 
Veteran's hands swelled up.    

III.  Law and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

IV.  Analysis

Rating in excess of 20 percent for diabetes mellitus prior to 
October 25, 2005

Diabetes mellitus is rated under Code 7913 of the Rating 
Schedule.  Under Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating is warranted for diabetes where insulin, a 
restricted diet, and regulation of activities (i.e. avoidance 
of strenuous occupational and physical activities) are 
required.  A 60 percent rating is warranted where insulin, a 
restricted diet and regulation of activities are required, 
along with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  
Compensable complications of diabetes are rated separately 
unless they are part of the criteria used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Code 7913.  38 C.F.R. 
§ 4.119, Code 7913, and Note 1 following.

Although it is clear that the Veteran has required insulin 
and a restricted diet, regulation of activities due to 
diabetes is not established prior to October 25, 2005.  In 
this regard the Board notes that in order to establish 
regulation of activities, there must be medical evidence 
showing that it is medically necessary for a claimant to 
avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360, 361, 364  (2007).  
See also 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  In the 
instant case, although the Veteran claimed as early as 
September 2002 that he needed to regulate his activities, 
prior to October 25, 2005, the record does not contain 
medical evidence indicating that the Veteran had been advised 
to avoid strenuous occupational or recreational activities.  
Accordingly, as regulation of activities has not been 
adequately demonstrated, there is no basis for assigning a 
higher 40 percent rating for diabetes prior to October 2005.  
38 C.F.R. § 4.119, Code 7913, Camacho, 21 Vet. App. 360 
(2007).  

Rating in excess of 40 percent for diabetes mellitus from 
October 25, 2005

As of October 25, 2005, it has already been established that 
the Veteran's diabetes mellitus has required insulin, a 
restricted diet and regulation of activities.   In order for 
a higher (60 percent) rating to be assigned, however, it must 
also be shown that the Veteran has experienced episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, and that he also has diabetic 
complications that would not be compensable if separately 
evaluated.  The record shows that the Veteran has not 
experienced ketoacidosis.  He does have at least one separate 
noncompensable diabetic complication, diabetic retinopathy.  
(The Board notes that the diabetic retinopathy is deemed 
noncompensable because the medical evidence of record shows 
best corrected vision of 20/20 in each eye.)  The record also 
shows that he experiences hypoglycemia; however, the record 
does not show that he has required two visits per month to 
his diabetic care provider or two hospitalizations per year 
for hypoglycemic reactions.  Rather, the evidence does not 
show any hospitalizations and does not show visits to the 
diabetic provider in a frequency greater than once per month.  
Additionally, these visits have been for the more general 
purpose of continued assistance with overall regulation of 
blood sugar rather than as specific responses to hypoglycemic 
reactions.  

The Veteran has noted that in addition to once monthly visits 
to his diabetic care provider he has participated in a study 
of hypoglycemia involving once monthly education and that he 
has also taken diabetic education classes.  He has also 
alleged at least a short period of time where he was seeing 
his diabetic provider two times per month.  The Board does 
not find that either the study participation or the class 
participation constitute visits to a diabetic care provider 
under Code 7913 as it is not shown that these activities 
involved the Veteran receiving any actual care or treatment 
for specific hypoglycemic episodes.  Also, even if the 
Veteran has had some months where he saw his diabetic 
provider more than once, it is not shown that the provider 
was seen specifically for treatment of a hypoglycemic 
reaction.  Accordingly, given that ketoacidosis is not shown, 
hospitalization for hypoglycemic reactions is not shown and 
twice monthly visits to a diabetic care provider for 
hypoglycemic reactions are not shown, assignment of a higher 
(60 percent) rating for diabetes from October 25, 2005 is not 
warranted.     


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus prior to October 25, 2005 is denied.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus from October 25, 2005 is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


